DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 51-58, 61-65, 67, 68, and 70 are rejected under 35 U.S.C. 102(b) as being anticipated by Eimer et al. (EP-2648827 B1).  
Eimer discloses (fig. 1, 6, paragraphs 63-65, 76) a rotating packed bed (RPB) arranged to provide mass transfer between a sorbent and a gas, the RPB comprising: a central chamber arranged, which receives a flow of a sorbent comprising a liquid diluent and at least one amine as an absorber; a flow path for the sorbent between the central chamber and a region for
mass transfer between a gas and the sorbent; wherein the flow of sorbent through the region for mass transfer is in cross-flow with the flow of gas through the region for mass transfer; first packing material or stripper packing with a high specific surface area (618 of fig. 6); and second packing material that is configured to provide the region for mass transfer between the gas and the sorbent (619 of fig. 6); the second packing material is arranged to receive sorbent from the first packing material; and the sorbent flow resistance of the second packing material is less than the sorbent flow resistance of the first packing material (i.e.,  the first packing material has a higher specific surface area).  Eimer discloses a rotating packed bed system comprising one or more RPBs and a rotatable shaft that comprises the central chamber of each RPB and one or more conduits within the shaft for suppling sorbent to each central chamber within the rotatable shaft. Eimer further discloses a system comprising more than one RPBs and a flow combiner for combining a plurality of separated gas flows out of each of the plurality of RPB. Eimer also discloses a method of using the RPB for removing acid gases from a fluid stream using the RPB. (See paragraphs 32, 50-58, 63-66, 71-74, 76, claims 1, 2, and figures 1-6). 
	It is reminded that claims 51-70, drawn to an apparatus system which includes a mannerof operating disclosed system, neither the manner of operating a disclosed device nor material orarticle worked upon further limit an apparatus claim. Said limitations do not differentiateapparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do nothave a patentable weight in an apparatus claim. See Exparte Thibault, 164 USPQ 666, 667 (Bd.App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intendedoperation are of no significance in determining patentability of the apparatus claim. 
	It is reminded, in the claims, that the limitations follows the word “optional” or “optionally” are not involve in the claimed system and are not considered by the examiner.  

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 59, 60, 66, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over  Eimer et al. (EP-2648827 B1).  
The system of Eimer is as discussed above. 
Eimer does not explicitly teach that the packing materials comprise a metal mesh or slots in a corrugated metal sheet, does not teach the first and second packing materials are the same material, and does not explicitly teach that a rotatable shaft comprising the central chamber of each RPB and one of more conduits within the shaft for supplying sorbent to each central chamber with the rotatable shaft. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Eimer by utilizing a metal mesh or slots in a corrugated metal sheet so that the gas and sorbent can pass through.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of the process of Eimer by utilizing the same material for the first and second packing materials because first and second packings are in contacted with the same gas and sorbent. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Eimer by having one of more conduits within the shaft for supplying sorbent to each central chamber with the rotatable shaft because Eimer teaches that a flow path for the sorbent between the central chamber and a region for
mass transfer between a gas and the sorbent and wherein the flow of sorbent through the region for mass transfer is in cross-flow with the flow of gas through the region for mass transfer. Therefore, having one or more conduits within the shaft for supplying sorbent is within the level of one of skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAM M NGUYEN/Primary Examiner, Art Unit 1771